                       IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TEXAS
                                  TYLER DIVISION


UNITED STATES OF AMERICA                          §
                                                  §
                                                  § CASE NUMBER 6:19-CR-00002-JDK-JDL
v.                                                §
                                                  §
                                                  §
KAMERON LAINE WALLER                              §
                                                  §


              ORDER ADOPTING REPORT AND RECOMMENDATION OF
                     UNITED STATES MAGISTRATE JUDGE

       The above entitled and numbered criminal action was referred to United States Magistrate

Judge John D. Love pursuant to 28 U.S.C. § 636(b)(3). The Report of Magistrate Judge John D.

Love, which contains his proposed findings of fact and recommendations for the disposition of

such action, has been presented for consideration. The parties have waived their objections to the

Report and Recommendation.

       The Court is of the opinion that the findings and conclusions of the Magistrate Judge are

correct. Therefore, the Court hereby adopts the Report of the United States Magistrate Judge as

the findings and conclusions of this Court and ORDERS that Defendant Kameron Laine Waller

be sentenced to a period of 12 months' imprisonment with no supervised release to follow.

The Court further RECOMMENDS that Defendant serve his sentence at FCI Bryan, if

available. The Court also RECOMMENDS that Defendant receive substance abuse treatment

and counseling, if available.

         So ORDERED and SIGNED this 3rd           day of May, 2021.



                                                  ___________________________________
                                                  JEREMY D. KERNODLE
                                                  UNITED STATES DISTRICT JUDGE
